Citation Nr: 0614742
Decision Date: 05/19/06	Archive Date: 09/01/06

DOCKET NO. 04-32 221                        DATE MAY 19 2006


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1. Entitlement to service connection for residuals of rhabdomyolysis.

2. Entitlement to service connection for urinary incontinence.

3. Entitlement to an initial compensable evaluation for migraine headaches..

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellal1t



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to August 2001, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that denied service connection for rhabdomyolysis and urinary incontinence and granted service connection for migraine headaches and assigned an initial noncompensable rating, effective August 21, 2001. The veteran perfected an appeal of these determinations to the Board.

In March 2005, the veteran testified at a hearing conducted via videoconference before the undersigned Acting Veterans Law Judge.

The veteran's claims of entitlement to an initial evaluation in excess of 10 percent for her migraine headaches, as well as to service connection for rhabdomyolysis and I urinary incontinence, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's migraine headaches condition is at least productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.

- 2



CONCLUSION OF LAW

The criteria for an initial evaluation of at least 10 percent for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted. The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. The Board has considered this new legislation, but finds that, given the favorable action taken below, no discussion of the VCAA at this point is required. Because the Board finds that the veteran's migraine headaches warrant at least an initial 10 percent rating, any error in failing to provide notice involving the downstream element of an effective date is harmless at this time, and can be corrected by the RO following the Board's decision. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Background and Analysis

The service records show that the veteran was seen for complaints and treatment of migraine headaches. In an August 2002 rating decision, the RO granted service connection for this condition and assigned an initial noncompensable rating under Diagnostic Code 8100, effective August 21, 2001. The veteran appealed, and in her statements and sworn testimony, asserts entitlement to a higher rating because she suffers from severe headaches that persist for a number of days several times per year.

- 3 



Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2005). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005). The veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the Board finds that some discussion of the Fenderson case is warranted. In that case, the Court noted the distinction between a new claim for an increased evaluation of a service-. connected disability and a case in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected. In the former case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance. In the latter case, where, as here, the veteran has expressed dissatisfaction with the assignment of an initial rating, the Francisco rule does not apply; rather, the VA must assess the level of disability from the date of initial application for service connection. and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."

The veteran's migraine headaches are currently rated as noncompensably disabling under Diagnostic Code 8100. Pursuant to this code, a 50 percent evaluation requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability. A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months. A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in

- 4



two months over last several months. Finally, a noncompensable rating is assigned for headaches with less frequent attacks.

Following a careful review of the evidence, the Board finds that the veteran's migraine headaches warrant at least an initial 10 percent rating under Diagnostic Code 8100. In reaching this conclusion, the Board concludes that in light of the veteran's statements and sworn testimony regarding the frequency and severity of her headaches, the disability is analogous to at least characteristic prostrating attacks averaging one in two months over the last several months. In light of the foregoing, entitlement to at least an initial 10 percent rating has been shown.

ORDER

An initial rating of 10 percent, effective August 21, 2001, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

In March 2005, the veteran testified that she has received VA treatment since her discharge from service. Thus, pursuant to VA's duty to assist the veteran, complete and current treatment records, relevant to the issues on appeal, should be obtained from the Washington, DC, VA Medical Center (VAMC). 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2005). Accordingly, the Board has no discretion under the law and must remand the veteran's rhabdomyolysis, urinary incontinence and migraine headaches claims.

With respect to veteran's rhabdomyolysis claim, the Board notes that the veteran's service medical records indicate treatment for rhabdomyolysis with arm swelling, and she testified that she is currently receiving treatment for rhabdomyolysis, manifested by arm pain and weakness. The Board finds that, pursuant to VCAA, a VA examination is necessary to decide the claim. In the VA examination report, the examiner should offer an opinion as to whether the veteran is currently has any arm pain and weakness as well as an opinion as to the likelihood that any current

- 5 



arm disability found to be present is related to or had its onset during service. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

With respect to her urinary incontinence claim, the veteran's May 2001 separation examination reflects a history of urinary frequency dating back to 1989. The veteran testified that she has continued to experience urinary frequency since her discharge and that she current receives VA care for this condition. Pursuant to the VCAA, an additional VA examination is necessary to decide the claim. In the V A examination report, the examiner should offer an opinion as to whether it is at least as likely as not that the veteran is currently experiencing any urinary frequency that is due to or related to service. The examiner must also comment as to whether the urinary incontinence cannot be attributed to a known clinical diagnosis. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

With respect to her migraine headaches, the veteran was last afforded a VA examination in February 2002. The Board therefore believes that the veteran should be afforded another VA neurological evaluation to determine the current severity of her headache disability.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court recently redefined the requirements of the VCAA to include notice that a disability rating and an effective date for award of benefits would be assigned if service connection is awarded. The Board has interpreted the ruling in as applying to any matter involving an award of a disability rating and/or an effective date for award of benefits. To date, the record does not reflect that the veteran was provided with notice of the type of evidence necessary to establish an effective date. As this issue is involved in this case, it must be remanded to afford the veteran notice pursuant to Dingess.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should assure compliance with the requirements of the VCAA and its implementing regulations. In so doing, the AOJ should take any

- 6



necessary measure to reconcile adjudication of this case with Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5,2006) Dingess v. Nicholson, 19 Vet. App. 473 (2006). This should include ensuring that the VCAA notice requirements are fulfilled with respect to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

2. The RO should ask the veteran to identify all records of V A and non- VA health care providers who have treated her claimed disabilities since August 2001 that have not been previously obtained by VA. After obtaining any appropriate releases, the RO should obtain records from each health care provider the veteran identifies. This should specifically include any outstanding records of the veteran's care at the Washington, DC, VA Medical Center. The veteran should be advised that with respect to private medical evidence he may alternatively obtain the records on her own and submit them to the RO.

3. The RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded an appropriate VA examination(s). The examiner(s) who is/are designated to examine the veteran must review the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges that review in the examination report(s). All necessary tests should be conducted.

Thereafter, the examiner should state whether it is at least as likely as not that the veteran has rhabdomyolysis

- 7 



and/or urinary incontinence that had its onset in or is otherwise related to service. The examiner must also address whether either condition is attributable to a known clinical diagnosis, or is related to environmental toxins to which the veteran was exposed during her service in the Persian Gulf War. In addition, the examiner should comment on the nature, extent and frequency of the veteran's migraine headaches. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.

4. If any benefits requested on appeal are not granted to the appellant's satisfaction, the RO should issue a Supplemental Statement of the Case (SSOC), which must contain notice of all relevant action taken on the claims, to include a summary of all of the evidence added to the record since the most recently issued SSOC. A reasonable period of time for a response should be afforded.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

- 8 



